DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9-15 have been cancelled.

Allowable Subject Matter

2.	Claims 1-8 and 16-19 are allowed.

The following is an examiner’s statement for reasons for allowance:

3.	Claims 1-8 and 16-19 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a method, which is applied to a distributed resilient network, interconnect (DR) network comprising a remote device and a DR device. The remote device5 is connected with the DR device. The DR device includes first DR member device and at least one second DR member device, each of which is connected with a host via an aggregation port. In an example of the method, when receiving first synchronous message carrying address information of the host from the first DR member device and the first synchronous message carries an identifier of the aggregation port, the remote device determines that the10 remote device connects the DR device via at least two tunnels of the aggregation port according to the 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415